DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
This action is responsive to the following communication: Applicant’s Amendment filed January 6, 2022.

Claims 1-18 and 26 are pending in the application.  Claims 1, 10, and 26 are independent claims.

Response to Arguments
Applicant’s amendments overcome the previously applied rejections.  However, new rejections are made below in view of Applicant’s amendments to the claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 are rejected under 35 U.S.C. 103 as unpatentable over by U.S. Published Patent Application No. 20140001642 A1 to Sadaka (referred to hereafter as “Sadaka”) in view of U.S. Patent No. 9,052,724 B2 to Bernstein et al. (referred to hereafter as “Bernstein”).

Regarding claim 1, Sadaka teaches an integrated circuit assembly {Figure 19}, comprising: a first silicon die {102; paragraph [0063]} comprising a device side {bottom of 102 in Figure 19} and a backside {top of 102} opposite the device side; a second silicon die {122} comprising a plurality of fluidly accessible channels {124A} therein; and a dielectric interface {104} directly coupling the second silicon die to the backside of the first silicon die.  
Regarding claim 2 (that depends from claim 1), Sadaka teaches the dielectric interface {104} comprises a dielectric material selected from the group consisting of silicon nitride (SiN), silicon carbonitride (SiCN), and silicon oxide (SiOx) {paragraph [0063]}.  Regarding claim 3 (that depends from claim 1), Sadaka teaches the dielectric interface {104} comprises a seam therein {Figure 15 shows seam 124 in 104}. Regarding claim 4 (that depends from claim 1), Sadaka teaches the dielectric interface is a bilayer having a first layer comprising a dielectric material selected from the group consisting of silicon nitride (SiN), silicon carbonitride (SiCN), and silicon oxide (SiOx), and having a second layer comprising a dielectric material selected from the group consisting of silicon nitride (SiN), silicon carbonitride (SiCN), and silicon oxide (SiOx) {“additional dielectric;” “similar or identical” (paragraph [0068])}. Regarding claim 5 (that depends from claim 4), Sadaka teaches the first layer and the second layer of the bilayer have a same composition {“additional dielectric;” “identical” (paragraph [0068])}.Regarding claim 6 (that depends from claim 4), Sadaka teaches the first layer and the second layer of the bilayer have a different composition {“additional dielectric;” “similar” (paragraph [0068])}.Regarding claim 7 (that depends from claim 4), Sadaka teaches at least one of the first layer or the second layer of the bilayer comprises silicon oxide (SiOx) {“silicon oxide” (paragraph [0068])} having a plurality of nanovoids {“fluidic microchannels” (paragraph [0068])} therein. 
Claims 8-14 are rejected under 35 U.S.C. 103 as unpatentable over Sadaka in view of Bernstein and further in view of U.S. Patent No. 9,313,921 B2 to Brunschwiler to et al. (referred to hereafter as “Brunschwiler”).

Regarding claim 8 (that depends from claim 1), Sadaka does not appear to explicitly teach a lid disposed on the second silicon die, the lid comprising an area dimension that covers an area comprising the channels.  Brunschwiler shows that it was known to provide a lid {Brunschwiler 130} disposed on the second silicon die {one or Brunschwiler 122}, the lid comprising an area dimension that covers an area comprising the channels {124}.  It would have been obvious to one of ordinary skill in the art to provide such a lid Regarding claim 9 (that depends from claim 8), Brunschwiler teaches the lid {Brunschwiler 130} comprises a fluid inlet {Brunschwiler 136} and a fluid outlet {Brunschwiler 134}. 
Regarding claim 10, Sadaka teaches an integrated circuit assembly {Figure 19}, comprising: at least one package comprising: a first silicon die {102; paragraph [0063]} comprising a device side {bottom of 102 in Figure 19} and a backside {top of 102} opposite the device side; a second silicon die {122} coupled directly to the backside of the first silicon die by a dielectric interface {104}, the second silicon die comprising a plurality of channels {124A} therein.

Sadaka does not appear to explicitly describe that silicon of the second silicon die is vertically between each of the plurality of channels and the dielectric interface.  Bernstein shows that it was known to have a silicon of second die 130 between channels 115 and a dielectric interface 135.  It would have been obvious to one of ordinary skill in the art to substitute the top channel die of Bernstein for the bottom channel die of Sadaka or to include top channels in the Sadaka die in order to remove additional heat out of the backside of the Sadaka device.

Sadaka does not appear to explicitly teach a fluid inlet operable to deliver a fluid to the plurality of channels and a fluid outlet; and a package substrate coupled to the device 

Regarding claim 11 (that depends from claim 10), Sadaka teaches the dielectric interface comprises a dielectric material selected from the group consisting of silicon nitride (SiN), silicon carbonitride (SiCN), and silicon oxide (SiOx) {paragraph [0063]}.  Regarding claim 12 (that depends from claim 10), Sadaka teaches the dielectric interface {104} comprises a seam therein {Figure 15 shows seam 124 in 104}.

Regarding claim 13 (that depends from claim 10), Sadaka does not appear to explicitly teach the at least one package further comprises a lid disposed on the second silicon die, the lid comprising an area dimension that covers an area comprising the channels.  Brunschwiler shows that it was known to provide a lid {Brunschwiler 130} disposed on the second silicon die {one or Brunschwiler 122}, the lid comprising an area dimension that covers an area comprising the channels {124}.  It would have been obvious to one of ordinary skill in the art to provide such a lid on the Sadaka device in order to provide two-phase cooling to the Sadaka device.
Regarding claim 14 (that depends from claim 13), Brunschwiler teaches the lid {Brunschwiler 130} comprises the fluid inlet {Brunschwiler 136} and the fluid outlet {Brunschwiler 134}. 
Claims 15-17 are rejected under 35 U.S.C. 103 as unpatentable over Sadaka in view of Bernstein and in view of Brunschwiler in view of U.S. Published Patent Application No. 20190371705 A1 to Yamauchi to et al. (referred to hereafter as “Yamauchi”)

Regarding claim 15 (that depends from claim 10), Sadaka does not appear to explicitly teach a mold compound on the package substrate and laterally surrounding the first silicon die.  Yamauchi shows that it was known to provide a mold compound {Yamauchi 30} surrounding a die {Yamauchi 20}}.  It would have been obvious to one of ordinary skill in the art to provide such a molding compound on the Sadaka device in order to provide protection to the Sadaka device.

 Regarding claim 16 (that depends from claim 15), with the combination of the Yamauchi mold and the Sadaka dielectric, it would be expected by one of ordinary skill in the art that the dielectric interface would be further on the mold compound. Regarding claim 17 (that depends from claim 15), Yamauchi teaches the mold 

Allowable Subject Matter

Claim 26 is allowable.
  
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

The following is a statement of reasons for the indication of allowable subject matter: 
With respect to claim 26 and claim 18 (that depends from claim 17), the art of record does not show the integrated circuit assembly as defined in the allowable claims and further where the dielectric interface is further in the concave regions of the mold compound.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Carpenter whose telephone number is (571)270-5140.  The examiner can normally be reached on Monday through Friday from 9AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached at (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Robert K Carpenter/Primary Examiner, Art Unit 2826